Case 20-13690-mdc              Doc 27      Filed 01/04/21 Entered 01/04/21 22:30:48                     Desc Main
                                           Document     Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                 :
                                                       :        CHAPTER 13
JANET JANNETTI-MARTIN                                  :
                                                       :
                                      Debtor           :        BANKRUPTCY NO. 20-13690 (MDC)
                                                       :

                     MOTION OF INHERITANCE FUNDING COMPANY,
                         INC., TO EXTEND TIME TO OBJECT TO
                 DEBTOR’S DISCHARGE AND DISCHARGEABILITY OF DEBT

                    Movant, INHERITANCE FUNDING COMPANY, INC. (“IFC”), by and through

its counsel, Maschmeyer Marinas P.C., hereby moves this Honorable Court for the entry of an

Order extending the time to object to the above-captioned debtor’s discharge and

dischargeability of debt in accordance with Rules 4004 and 4007 of the Federal Rules of

Bankruptcy Procedure (the “Motion”),1 and in support thereof, respectfully avers as follows:

                                        JURISDICTION AND VENUE

           1.       The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157(b)(1), and 1334(b) and (e).

           2.       This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), (I), (J) and (O).

           3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a).

           4.       The statutory predicate for the relief requested is 11 U.S.C. §§ 523 and 1328, and

Rules 4004 and 4007 of the Federal Rules of Bankruptcy Procedure.

                                                 BACKGROUND

           5.       On September 14, 2020 (the “Petition Date”), JANET JANNETTI-MARTIN (the

“Debtor”) filed a Voluntary Petition for relief under Chapter 13 of the Bankruptcy Code in the

United States Bankruptcy Court for the Eastern District of Pennsylvania. See [Docket Entry No.

1
    The record will be referred to herein by the case docket number captioned above as “[Docket Entry No[s]. ___ ]”.
Case 20-13690-mdc        Doc 27    Filed 01/04/21 Entered 01/04/21 22:30:48             Desc Main
                                   Document     Page 2 of 8



1].

       6.      On September 15, 2020, WILLIAM C. MILLER was added as Chapter 13 trustee

(the “Trustee”) in accordance with 11 U.S.C. § 1302.

       7.      On September 29, 2020, the Debtor filed a Chapter 13 plan. See [Docket Entry

No. 10]. The Debtor’s plan proposes to pay the Trustee $500 per month for the first 12 months

and then $1,100 per month for the remaining 48 months, for a total of $58,800. [Id.].

       8.      The docket reflects that the first meeting of creditors under 11 U.S.C. § 341(a)

was scheduled for November 9, 2020. See [Docket Entry No. 13]. That meeting was not held,

and it was continued to December 30, 2020. See [Docket Entry Nos. 17 and 19].

       9.      On December 30, 2020, the meeting of creditors was not held because the Debtor

was confined to the hospital. As a result, the meeting was continued sine die by the Trustee with

an indication that a motion to dismiss would be filed. See [Docket Entry No. 24].

       10.     In addition, at this time, the Internal Revenue Service (“IRS”) and IFC have both

filed secured proofs of Claim, docketed on the Claims Register as Claims Nos. 3-1 -- in the

amount of $ 104,611.58, and 5-1 -- in the amount of $88,300.00, respectively. See, e.g., IRS

Claim No. 3-1 and IFC Claim No. 5.1. The Plan filed by the Debtor at no time addresses these

Claims and is thus, unconfirmable. See, e.g. [Docket Entry No. 10].

                                     RELIEF REQUESTED

       11.     Against this procedural background, the docket reflects that the deadline to

oppose discharge and dischargeability is January 8, 2021. See [Docket Entry No. 13].

       12.     In this case, IFC would like to attend and participate at the requisite meeting of

creditors before bringing any potential discharge | dischargeability action(s) against the Debtor.

       13.     More importantly, in light of the Debtor’s failure to attend the 11 U.S.C. § 341

meeting, the unconfirmability of the Debtor’s current Chapter 13 plan and the upcoming Motion

                                                 2
Case 20-13690-mdc        Doc 27    Filed 01/04/21 Entered 01/04/21 22:30:48           Desc Main
                                   Document     Page 3 of 8



to Dismiss to be filed by the Trustee, IFC respectfully requests the entry of an Order pursuant to

Rules 4004(b) and 4007(c) of the Federal Rules of Bankruptcy Procedure extending the time to

file a complaint objecting to the Debtor’s discharge pursuant to 11 U.S.C. § 1328.

         14.   Specifically, IFC respectfully requests additional time to February 26, 2021 in

order to determine whether or not it shall object to the Debtor’s discharge pursuant to 11 U.S.C.

§§ 523 or 1328.

               WHEREFORE, IFC respectfully requests that this Honorable Court enter an

Order (i) granting the Motion, (ii) extending the requisite time to file a complaint objecting to

the Debtor’s discharge and dischargeability to, and including, February 26, 2021, and (iii) for

such other relief as this Court deems just and proper.



                                      Respectfully submitted,

                                      MASCHMEYER MARINAS P.C.

                                      By:     /s/     Paul B. Maschmeyer
                                              PAUL B. MASCHMEYER
                                              FRANK S. MARINAS
                                              629A Swedesford Road
                                              Swedesford Corporate Center
                                              Malvern, PA 19355
                                              (610) 296-3325
Dated:     January 4, 2021                    Attorneys for the Movant




                                                 3
Case 20-13690-mdc        Doc 27   Filed 01/04/21 Entered 01/04/21 22:30:48          Desc Main
                                  Document     Page 4 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                      :
                                            :       CHAPTER 13
JANET JANNETTI-MARTIN                       :
                                            :
                             Debtor         :       BANKRUPTCY NO. 20-13690 (MDC)
                                            :

                                          ORDER

               AND NOW, on this ______ day of _________________, 2020, upon

consideration of the Motion of Inheritance Funding Company, Inc., to extend the time to object

to the above-captioned debtor’s discharge and dischargeability of debt in accordance with Rules

4004 and 4007 of the Federal Rules of Bankruptcy Procedure (the “Motion”) and, after notice

and hearing, it is hereby:

         1.    ORDERED that the Motion is GRANTED; and it is further

         2.    ORDERED that the time within which to file a complaint objecting to the above-

captioned debtor’s discharge under 11 U.S.C. §§ 523 and 1328, and Fed. R. Bankr. P. 4004 and

4007, is extended to, and including, February 26, 2021.



                                      BY THE COURT:

                                      _____________________________________________
                                      THE HONORABLE MAGDELINE D. COLEMAN
                                      CHIEF UNITED STATES BANKRUPTCY JUDGE
Case 20-13690-mdc       Doc 27   Filed 01/04/21 Entered 01/04/21 22:30:48   Desc Main
                                 Document     Page 5 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                      :
                                            :      CHAPTER 13
JANET JANNETTI-MARTIN                       :
                                            :
                             Debtor         :      BANKRUPTCY NO. 20-13690 (MDC)
                                            :

                              CERTIFICATE OF SERVICE

         I, PAUL B. MASCHMEYER, ESQUIRE, hereby certify that on the ___4th___ day of

January, 2021, I directed to be served a copy of the MOTION OF INHERITANCE FUNDING

COMPANY, INC., TO EXTEND TIME TO OBJECT TO DEBTOR’S DISCHARGE AND

DISCHARGEABILITY OF DEBT and NOTICE OF MOTION, RESPONSE DEADLINE AND

HEARING DATE via ECF transmission upon the parties on the attached list.

                                      Respectfully submitted,

                                      MASCHMEYER MARINAS P.C.

                                      By:   /s/     Paul B. Maschmeyer
                                            PAUL B. MASCHMEYER
                                            629A Swedesford Road
                                            Swedesford Corporate Center
                                            Malvern, PA 19355
                                            (610) 296-3325
Dated:     January 4, 2021                  Attorney for the Movant
Case 20-13690-mdc   Doc 27   Filed 01/04/21 Entered 01/04/21 22:30:48   Desc Main
                             Document     Page 6 of 8



 VIA ECF TRANSMISSION

WILLIAM C. MILLER, ecfemails@ph13trustee.com
GEORGETTE MILLER, mlee@margolisedelstein.com
PAUL BRINTON MASCHMEYER, pmaschmeyer357@gmail.com, FMarinas@msn.com
FRANK S. MARINAS, Fmarinas@msn.com
United States Trustee. USTPRegion03.PH.ECF@usdoj.gov
Case 20-13690-mdc       Doc 27    Filed 01/04/21 Entered 01/04/21 22:30:48          Desc Main
                                  Document     Page 7 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                      :
                                            :       CHAPTER 13
JANET JANNETTI-MARTIN                       :
                                            :
                             Debtor         :       BANKRUPTCY NO. 20-13690 (MDC)
                                            :

         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

               INHERITANCE FUNDING COMPANY, INC. (the “Movant”) has filed a
Motion to extend the time to object to the above-captioned debtor’s discharge and
dischargeability of debt in accordance with Fed. R. Bankr. P. 4004 and 4007 (the “Motion”).

              Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult an attorney.)

       1.     If you do not want the Court to grant the relief sought in the Motion or if you
want the court to consider your views on the Motion, then on or before ___January 18___,
2021, you or your attorney must do all of the following:

              (a)     File an objection explaining your position at

                                United States Bankruptcy Court
                            for the Eastern District of Pennsylvania
                               The Robert N.C. Nix, Jr. Building
                                  900 Market Street, Suite 400
                                    Philadelphia, PA 19107

If you mail your objection to the Bankruptcy Clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and

              (b)     Mail a copy to the movant's attorney:

                                  Paul B Maschmeyer, Esquire
                                   Maschmeyer Marinas, P.C.
                                    629A Swedesford Road
                                 Swedesford Corporate Center
                                      Malvern, PA 19355
                                   Phone No. (610) 296-3325
                                 Pmaschmeyer357@gmail.com

       2.      If you, or your attorney, do not take the steps described in paragraphs 1(a) and
1(b) above, the court may enter an order granting the relief requested in the Motion.

                                                1
Case 20-13690-mdc       Doc 27    Filed 01/04/21 Entered 01/04/21 22:30:48           Desc Main
                                  Document     Page 8 of 8




        3.    A hearing on the Motion is scheduled to be held before The Honorable
Magdeline D. Coleman on _ February 2____, 2021 at __10:30 AM__ in Courtroom No.
2, United States Bankruptcy Court, Robert N.C. Nix, Sr. Federal Building, 900 Market
Street, Philadelphia, PA 19107.

        4.     If a copy of the Motion is not enclosed, a copy of the Motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

       5.     You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an objection or other responsive
pleading.


                                            MASCHMEYER MARINAS P.C.


                                            By:    /s/    Paul B. Maschmeyer             .
                                                     Paul B Maschmeyer, Esquire
                                                     Maschmeyer Marinas, P.C.
                                                     629A Swedesford Road
                                                     Swedesford Corporate Center
                                                     Malvern, PA 19355
                                                     (610) 296-3325
Dated:    January 4, 2021                            Attorney for the Movant




                                               2
